Citation Nr: 1534201	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for chest pain (heart condition).

4.  Whether new and material evidence has been received to reopen a claim for service connection of peripheral neuropathy, left lower extremity. 

5.  Whether new and material evidence has been received to reopen a claim for service connection of peripheral neuropathy, left upper extremity.

6.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, to include as secondary to PTSD.

7.  Whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia, gastroesophageal reflux disease (GERD), and irritable bowel syndrome, to include as secondary to PTSD.

8.  Entitlement to service connection for migraine headaches, to include as secondary to PTSD.

9.  Entitlement to service connection for hiatal hernia, gastroesophageal reflux disease (GERD), and irritable bowel syndrome, to include as secondary to PTSD.

10.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

11.  Entitlement to service connection for a prostate condition, to include poor bladder emptying/bladder condition, to include as due to exposure to herbicides.

12.  Entitlement to service connection for neurological symptoms in the face (peripheral neuropathy), to include as secondary to PTSD.

13.  Entitlement to service connection for neurological symptoms in the right lower extremity.

14.  Entitlement to service connection for neurological symptoms in the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, February 2008, and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at an April 2015 Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for hiatal hernia, GERD, and irritable bowel syndrome, to include as secondary to PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not total impairment or deficiencies in most areas at any time during the period on appeal.

2.  In a January 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hiatal hernia, GERD, and irritable bowel syndrome, headaches with vision impairment, chest pain, and numbness of the upper and lower left extremities.  The decision became final.

3.  Evidence submitted since the January 1997 decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for chest pain and numbness of the upper and lower left extremities.

4.  Evidence submitted since the January 1997 decision does relate to an unestablished fact necessary to substantiate the claims for service connection for hiatal hernia, GERD, and irritable bowel syndrome, and headaches with vision impairment, and thus raises a reasonable possibility of substantiating those claims.

5.  The Veteran's currently diagnosed migraine headaches are not causally or etiologically related to service or a service-connected disability.  

6.  The Veteran's currently diagnosed DDD of the cervical spine is not causally or etiologically related to service.

7.  The Veteran's claimed prostate condition, to include poor bladder emptying/bladder condition, is not causally or etiologically related to service.

8.  The Veteran's claimed neurological symptoms in the face (peripheral neuropathy) are not causally or etiologically related to service or a service-connected disability.  

9.  The Veteran's claimed neurological symptoms in the right lower extremity are not causally or etiologically related to service or a service-connected disability.  

10.  The Veteran's claimed neurological symptoms in the right upper extremity are not causally or etiologically related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The January 1997 rating decision denying service connection for hiatal hernia, GERD, and irritable bowel syndrome, headaches with vision impairment, chest pain, and numbness of the upper and lower left extremities became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chest pain and numbness of the upper and lower left extremities has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hiatal hernia, GERD, and irritable bowel syndrome, and headaches with vision impairment has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for migraine headaches, to include as secondary to PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a prostate condition, to include poor bladder emptying/bladder condition, to include as due to exposure to herbicides have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for neurological symptoms in the face (peripheral neuropathy), to include as secondary to PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  The criteria for service connection for neurological symptoms in the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  The criteria for service connection for neurological symptoms in the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in May 2008 to the Veteran which met the VCAA notice requirements. 

When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  A November 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claims for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of the November 2007 letter, which informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  In response to his argument that some of his conditions are caused or aggravated by service-connected PTSD, he was provided additional notice in October 2013 that explained the evidence required to substantiate a claim based on secondary service connection.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, medical evidence provided by the Social Security Administration, and lay statements.  

Additionally the Veteran provided testimony at an April 2015 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran underwent VA psychiatric examinations in October 2013, August 2008, and October 2007.  He was provided a VA medical opinion regarding his headache condition in December 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As will be discussed, because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to a prostate condition, DDD of the cervical spine, and neurological symptoms of the face, right lower extremity, and right upper extremity, there is no duty to provide a VA medical examination.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. 
§ 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Rating for PTSD

The Veteran contends that he is entitled to a rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran was provided an October 2007 VA PTSD examination, where he presented as anxious, agitated, and depressed with blunted affect, appropriate appearance and speech, and cooperative attitude.  He reported having a good relationship with his adult children and a strained relationship with his ex-wife, with whom he is currently living.  He expressed an interest in reconciling with her.  He has no friends and has lost interest in activities that he previously enjoyed.  His judgment, orientation, and behavior were appropriate but his thought process was rambling and racing.  He reported significant problems with sleep disturbances.  He reported no history of violence or violent thoughts toward himself or others.  He complained of frequent panic attacks.  His memory appeared intact with some difficulties with concentration.  He reported being able to handle household chores and paying bills without assistance.  He reported that irritability, difficulty concentrating, and fatigue from lack of sleep cause the most interference with his daily activities.  The examiner concluded that, overall, the Veteran's symptoms are productive of reduced reliability and productivity.  

At an August 2008 VA PTSD examination, the Veteran reported being active in PTSD group therapy since 2005, and that it has helped decrease some of his symptoms and "helps get me through the day, I guess."  He reported that he is divorced and has regular contact with his adult children.  He has few social contacts, but explained that he would be more interested in seeing people if not for his stomach problems, which keep him home.  He stated that he is mostly sad and frustrated about his physical problems.  He has some forgetfulness, but the examiner associated this with the Veteran being distracted by his thoughts about combat, rather than any organic memory problem.  He stated that, when he was employed, he withdrew from coworkers to avoid becoming irritated with them.  He described difficulty sleeping due to intrusive thoughts and nightmares of events in service.  He reported a high startle response which causes discomfort in public places.  He was generally cooperative with constricted affect and depressed mood.  He was oriented to person, time, and place with unremarkable thought process and judgment.  There were no delusions, hallucinations, inappropriate behavior, suicidal or homicidal thoughts, or episodes of violence.  He reported experiencing panic attacks, but the examiner opined that he "might not have all the symptoms to meet full diagnostic criteria for panic attacks."  The examiner concluded that, overall, the Veteran's symptoms are productive of reduced reliability and productivity.  

VA PTSD group therapy notes dated between June 2007 and February 2008, and January 2010 and April 2010, show that the Veteran is often attentive, appropriate, and supportive of other members, but sometimes distracted.  

J.L., a friend of the Veteran from PTSD group therapy for the past 10 years, submitted an October 2013 statement expressing concern for the Veteran.  J.L. states, "as I am no mental health doctor, I only wish to point out to you what I have observed from [the Veteran] whenever we get together.  [He] shows signs of hypervigilance, distrust of people, avoids groups, startles easily, stays on steady alert, and continually checks his perimeter.  He also suffers from sleep walking as well as horrible dreams and nightmares.  While [he] suffers with deep depression, he also shows signs of high anxiety and panic attacks.  My biggest fear is that [he] lives on the edge of rage and could lose control of his temper and hurt himself or someone else.  All of the above factors have been worsening since [his] forced retirement [in 2004]."  The Veteran's wife, W., submitted an October 2013 statement attesting to his difficulty sleeping due to nightmares of service.  She explained that she is forced to sleep in a different room due to the Veteran's violent hitting, kicking, and screaming during dreams.  

The Veteran was provided an October 2013 VA PTSD examination.  He stated that he and his wife remarried but continue to have a distant relationship.  He stated that he has no close friends and does not participate in any activities or hobbies outside of the home.  He visits his adult daughter weekly and sees his adult son about twice a year.  He has continued to seek regular mental health care with VA.  He reported that he has never been arrested or incarcerated.  He denied drinking alcohol, taking illicit drugs, or abusing prescription medication.  He has no delusions, hallucinations, or obsessive-compulsive behavior.  He has panic attacks a few times per month, characterized by heart palpitations, sweating, nausea, dizziness, and fear.  They are typically triggered by being in crowded places.  He reported no suicidal or homicidal ideation, and no history of violent behavior.  His impulse control was reported as fair.  He explained that he yells and throws objects when angry, but does not engage in reckless driving, extravagant spending, excessive gambling, or impulsive sex.  He appeared fatigued and tense.  Speech was soft, slow, clear and coherent.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was blunted.  His mood was anxious.  Attention, thought process, and thought content were within normal limits.  He reported that his memories of service cause him moderate distress that is manageable but sometimes disruptive of daily activities.  His dreams about service cause him considerable distress and difficulty going back to sleep.  He becomes emotionally upset when reminded of events in service.  In response to triggers, he has difficulty dismissing memories and has marked disruption of activities.  He reported that he makes a considerable effort to avoid things that will remind him of events in service, and that this causes marked disruption of activities or involvement in certain activities.  He reported that he has lost interest in many of the activities he once enjoyed.  He feels completely detached and estranged from others.  He has trouble experiencing emotions such as love and happiness.  He has no sense of a foreshortened future.  He experiences irritability but reported that he can suppress his anger and recover quickly.  He has moderate hypervigilance and is watchful in public.  Hypervigilance causes a marked startle reaction.  

The Board finds that the criteria for a rating in excess of 50 percent have at no time been met.  The Veteran's symptoms included panic, intrusive thoughts, difficulty concentrating and social withdrawal.  There was no evidence of suicidal ideation, near continuous panic, obsessional rituals, spatial disorientation or neglect of appearance or hygiene.  He continually denied hallucinations or delusions.  While his thought process was described as racing, his speech was never described as illogical, obscure or irrelevant,

The evidence also fails to reflect tath the symptoms the Veteran has have risen to the level of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). Rather, as described above, the Veteran still retains some occupational and social functioning.  He retains a relationship with his wife and adult children and even reported some limited social contacts.  The statement from J.L. indicates that he does have social interaction with others to the extent that he has been able to maintain a friendship with J.L. for the past 10 years.  While he described some social withdrawal, the August 2008 examiner indicated that his depression and social withdrawal is related to his non service-connected physical ailments, as well as his service-connected PTSD.  His judgment has consistently described as intact, he maintained family relations, and thought process although sometimes described as rambling or racing was not described as deficient.  While he has reported experiencing anger, it had not been noted to result in violence or to be accompanied by impaired impulse control.  While he experiences depression, it has not been noted to be so severe to result in an inability to function independently.  

The Veteran, through his representative, contends that his PTSD symptoms have worsened in the last few years.  However, the clinical evidence of record does not support this contention.  Rather, the clinical evidence shows that the Veteran's PTSD symptoms have been essentially stable.  The Veteran's assertions have been considered, and it is acknowledged that the Veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, he is not competent to assess the nature and severity of his PTSD, because that is a complex medical question requiring expertise in the field of mental health.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As such, the Board affords more probative value to the clinical evidence provided by medical professionals.  Accordingly, staged ratings are inapplicable.  

As the Veteran does not have deficiencies in most areas, the Board finds that the criteria for a rating in excess of 50 percent rating are not met.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  As the preponderance of the evidence is against the Veteran's appeal of his 50 percent evaluation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claims for service connection for hiatal hernia, GERD, and irritable bowel syndrome, headaches with vision impairment, chest pain, and numbness of the upper and lower left extremities were previously considered and denied by the RO in a January 1997 rating decision.  The January 1997 rating decision denied the claims as there was no evidence of any of the conditions during service and no evidence of a nexus to either service or a service-connected disability.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Regarding the claims for chest pain and numbness of the upper and lower left extremities, the Board finds that reopening is not warranted.  Prior to the January 1997 rating decision, the evidence of record included complaints of chest pain and numbness of the upper and lower left extremities without diagnoses.  Treatment records considered in the January 1997 rating decision indicated that chest pain was a symptom of indigestion, and that there was no underlying cardiac diagnosis.  Medical evidence indicated that numbness may be related to headaches, but there was no underlying neuropathy diagnosis.

The evidence received since the January 1997 Board decision includes VA and private treatment records which continue to show that the Veteran reports chest pain and numbness of the upper and lower left extremities.  The medical evidence continues to reflect that there is no underlying diagnosis related to the Veteran's complaints.  The treatment records are not new or material evidence, but rather are cumulative and redundant of evidence that was already of record.  Evidence of the Veteran's subjective complaints was considered by the January 1997 rating decision.  At the April 2015 Board hearing, he testified that he experiences numbness which interferes with walking.  He stated that the numbness is related to his headaches.  The Veteran's complaints of numbness and tingling that may be related to headaches was previously considered by the January 1997 rating decision.

For these reasons, the Board finds that new and material evidence to reopen service connection for chest pain and numbness of the upper and lower left extremities has not been received subsequent to the January 1997 Board decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claims for service connection for chest pain and numbness of the upper and lower left extremities are not reopened.

Regarding the claims for hiatal hernia, GERD, and irritable bowel syndrome, and headaches with vision impairment, the evidence submitted since the January 1997 rating decision became final includes medical evidence, VA examinations, and statements from the Veteran.  Notably, the Veteran has argued that his stomach and headache conditions may be aggravated by his service connected PTSD.  He has submitted medical evidence that supports his argument. 

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence includes statements from the Veteran's treating physicians and suggests a nexus between the current stomach and headache conditions and a service-connected disability.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for hiatal hernia, GERD, and irritable bowel syndrome, and headaches with vision impairment.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Service Connection for Migraine Headaches, to Include as Secondary to PTSD

The Veteran contends that his current migraine headache condition was incurred in service, or alternatively, was caused or aggravated by service-connected PTSD.  At the April 2015 Board hearing, he stated that he has been experiencing headaches since his service in Vietnam.  

Service treatment records from his active duty service and his subsequent service in the Army National Guard do not contain complaints, treatment, or diagnoses of any headache condition. 

The Veteran was hospitalized for hernia repair in February 1981.  At that time, he reported experiencing headaches since childhood, which have worsened and resulted in vision impairment within the last two to three years.  In a February 1991 private treatment record, the Veteran reported headaches with vision impairment since approximately 1977.  In September 2005, the Veteran reported that he has experienced headaches with vision impairment since approximately 1996.  The record reflects that he has continued to experience headaches that are, at times, incapacitating.  

He was provided a December 2014 VA medical opinion to address his claim that the headaches are caused or aggravated by service-connected PTSD.  The examiner opined that headaches were not caused by PTSD, because the Veteran reported headaches many years prior to his diagnosis of PTSD.  The examiner further opined that PTSD has not aggravated the headache condition.  The examiner explained, "The patient's PTSD was diagnosed around Feb-March of 2005 at the VA.  Private records in the C file show a neurology evaluation in that same year in Aug where the neuro provider documents the patient is having about 2 headaches per month.  Also in Aug 2005 the patient's neuro provider had him on about 2 medications for the patient's headaches.  More recent private neurology notes from Dec 2008 and May 2009 show the patient still only has 2-3 headaches per month.  These records state the patient is taking only 1 medicine for his headaches.  Therefore, aggravation over the 4 yrs just noted was not seen.  Also current mental health notes at the VA from 2010 to present do not support that the patient is having increasing migraines, and they do support the patient's PTSD symptoms are stable.  To conclude it is less likely as not (less than 50/50 prob) that this patient's SC PTSD is aggravating beyond natural progression his migraine headaches."

The December 2014 VA medical opinion is highly probative medical evidence.  The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Although, as noted, several treatment providers have reported that the Veteran told them that he has had headaches since service or shortly after service, there is no indication that those medical providers based their premises on anything other than the Veteran's uncorroborated statements.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 
8 Vet. App. 409 (1995).  While the Veteran is competent to report experiencing headaches, his description of incapacitating headaches during service and shortly after separation is contradicted by other evidence of record.  Specifically, he did not report headaches during active duty service, and did not seek treatment for headaches until at least 10 years after service separation.  See Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  Furthermore, it is not merely silence in the medical record.  Rather the April 1968 examination performed in connection with the Veteran's separation from service described the head and neurological system as normal and noted no defects or diagnoses.  The Veteran denied a history of frequent or severe headaches on the April 1968 report of medical history.  Significantly, he did note history of mumps, eye trouble, sinusitis, hay fever, short ness of breath, chest pain.  Arguably, had he experienced headaches at that time he would have reported it as he reported his other ailments.  A February 1991 private record noted a history of headaches with difficulty with vision that began about 14 years prior.  This would place the onset of the condition to roughly 1977, nearly 9 years after the Veteran's separation from service.  

The Board acknowledges the Veteran's contentions that his headaches are related to service or his service-connected PTSD.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board is sympathetic to the Veteran's claims as to the severity of his headaches.  The lay and medical evidence of record supports his contentions that the headaches are severe and sometimes incapacitating.  As to the question of a medical nexus between the headaches and service, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex headache condition.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the condition is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between headaches and his service, or his service-connected PTSD.  

Accordingly, the preponderance of the evidence is against the claim for service connection for headaches, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

Service Connection for DDD of the Cervical Spine

The Veteran contends that his cervical spine DDD is related to service.  At the April 2015 Board hearing, he stated that he often carried a heavy bag in service and that this likely caused his cervical spine conditions. 

Service treatment records are silent for complaints, treatment, or diagnosis of any cervical spine problems.  

The Veteran reported neck pain in a February 1995 private treatment visit.  There was no diagnosis.  A June 2005 private treatment record shows a diagnosis of lumbar spine arthritis.  There were no complaints or diagnoses related to the cervical spine at that time.  A September 2005 private treatment record shows that he complained of neck pain.  There was no diagnosis.  In October 2005, the Veteran was provided a general medical examination in conjunction with his claim for Social Security benefits.  Physical examination of the musculoskeletal system, including range of motion testing, revealed no diagnoses or limitations related to the cervical spine.  Private x-ray findings of January 2008 show a diagnosis of cervical spine DDD and cervical radiculopathy.  

The Board finds that the current cervical spine DDD is not related to service.  As noted, the Veteran had no signs or symptoms related to his cervical spine in service, and did not report any cervical spine problems at separation.  In fact, the spine was described as normal during the April 1968 examination performed in connection with the Veteran's separation and he denied a history of arthritis or rheumatism, bone, joint or other abnormality, recurrent back pain and swollen or painful joints on the April 1968 report of medical history.  He first reported neck pain in 1995, 27 years after separation from service.  The first diagnosis of a cervical spine disability is in 2008, 40 years after separation.  

The only evidence linking the cervical spine DDD to service is the Veteran's own testimony.  In this regard, laypersons are competent to report symptoms such as pain, limping, or limitations to physical activity.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to medically relate the cervical spine service to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinions as to the etiology of the condition are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for cervical spine DDD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Prostate Condition and Neurological Symptoms of the Face, Right Lower Extremity, and Right Upper Extremity, to Include as Secondary to PTSD or Herbicide Exposure

The Veteran contends that he has a prostate condition and neurological symptoms of the face, right lower extremity, and right upper extremity.  He asserts that the prostate condition is caused by herbicide exposure, and the neurological symptoms are caused by herbicide exposure or his service-connected PTSD.  

Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. 
§ 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.  Thus, service connection for prostate cancer is warranted on a presumptive basis if there is a current diagnosis of prostate cancer.  Service connection for peripheral neuropathy is warranted on a presumptive basis if peripheral neuropathy became manifest to a degree of 10 percent or more within the one year period after the last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Service treatment records from his active duty service and his subsequent service in the Army National Guard do not contain complaints, treatment, or diagnoses of any prostate or neurological symptoms. 

Regarding the prostate condition, an August 2007 private treatment note shows that the Veteran complained of problems urinating.  Urinalysis and prostate examination were clinically normal.  The note stated that a change in medication was suggested, and "he may have some mild prostatitis."  An October 2007 note shows that the Veteran made the suggested medication change and felt that his symptoms had improved.  The record does not reflect a diagnosis of prostate cancer, or any other condition related to the prostate.  At the April 2015 Board hearing, the Veteran testified that he had a diagnosed prostate condition, but he was unable to identify what it was.  He stated that he did not have prostate cancer, but was told by his doctor that he may develop prostate cancer in the future.  

Regarding the claimed neurological symptoms, he reported experiencing numbness in his face associated with headaches in a February 1991 private treatment note.  A January 1998 medical evaluation board of the Army National Guard shows that the Veteran reported that he had chronic peripheral neuropathy.  On examination, however, no evidence of neuropathy was found.  A private examination of June 2005 shows no neurological abnormalities.   At the April 2015 Board hearing, he explained that he is not seeking treatment for his neurological symptoms, and indicated that they may be caused by his headaches.  He stated that the condition bothers him while walking and that one side of his body feels different from the other.  He did not specify which side was affected.  He stated that it feels like pins and needles, but does not affect his ability to drive.  He testified that he never noticed the neurological symptoms during service, but he believed that they began to manifest one or two years after separation.  

The Board finds that presumptive service connection based on herbicide exposure is not warranted for the prostate condition or neurological symptoms of the face, right lower extremity, and right upper extremity.  He does not have a diagnosis of prostate cancer.  Although the record does not reflect a diagnosis of peripheral neuropathy, he has reported neurological symptoms.  The first complaint of neurological symptoms in the record is in February 1991, 23 years after separation from service.  Peripheral neuropathy must be manifest to a degree of 10 percent or more in the year following the last exposure to herbicides for presumptive service connection to be warranted.  Although the Veteran reported experiencing numbness one or two years after separation, the medical evidence does not support that neuropathy was present at that time.  To that end, no neurological symptoms were reported during his service in the Army National Guard, which began in 1985.  Further, the medical evidence does not reflect that he has even been diagnosed with a neurological disability manifested by numbness in the face and right side extremities.  Thus, presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The Board further finds that direct service connection is not warranted for the prostate condition or neurological symptoms of the face, right lower extremity, and right upper extremity, as either directly related to service or to service-connected PTSD.  As noted, the Veteran had no signs or symptoms related to a prostate condition or neuropathy in service.  He did not seek treatment for a prostate condition until nearly 40 years after service separation.  There are no complaints of neurological symptoms until 23 years after separation.  There is not a clear diagnosis for either condition.  

The Board acknowledges the Veteran's contentions that his prostate condition is related to herbicide exposure, and that his neurological symptoms of the face, right lower extremity, and right upper extremity are related to his service-connected PTSD.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex prostate and neurological conditions.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of those conditions are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between either condition and his service, or his service-connected PTSD.  

Accordingly, the preponderance of the evidence is against the claims for service connection for a prostate condition and neurological symptoms of the face, right lower extremity, and right upper extremity, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).









ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.

New and material evidence not having been received, the appeal to reopen service connection for chest pain is denied.

New and material evidence not having been received, the appeal to reopen service connection for peripheral neuropathy, left lower extremity is denied.

New and material evidence not having been received, the appeal to reopen service connection for peripheral neuropathy, left upper extremity is denied.

New and material evidence having been received, the appeal to reopen service connection for migraine headaches is granted.

New and material evidence having been received, the appeal to reopen service connection for hiatal hernia, GERD, and irritable bowel syndrome is granted.

Service connection for migraine headaches is denied.

Service connection for a prostate condition is denied.

Service connection for degenerative disc disease (DDD) of the cervical spine is denied.

Service connection for neurological symptoms in the face (peripheral neuropathy) is denied.

Service connection for neurological symptoms in the right lower extremity is denied.

Service connection for neurological symptoms in the right upper extremity is denied.


REMAND

The Veteran contends that his hernia and stomach conditions are related to service.  His service treatment records from the Army National Guard show that he had hernia repair surgery between his active duty service and his Army National Guard service.  During his Army National Guard service, he complained of frequent indigestion in April 1986, October 1988, November 1989, and February 1992.  No diagnoses were made at that time.  

His service in the Army National Guard has not been verified.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  Thus, a remand is required to verify the periods and nature of the Veteran's Army National Guard service.

He was provided a December 2014 VA medical opinion to address his claim that the stomach conditions are caused or aggravated by service-connected PTSD.  Although the examiner stated that all medical evidence was reviewed, she did not discuss a January 2014 statement from Dr. H.T.N. asserting that the stomach problems have been aggravated by PTSD.  The Board finds that a complete, in-person examination with medical nexus opinion is required to address the Veteran's various diagnoses and contentions.  

The Veteran asserts that he is unable to secure or maintain a substantially gainful occupation due to his service-connected PTSD.  A November 2008 letter from the Veteran's former employer states that the Veteran had to quit his job in part due to panic attacks.  A December 2005 statement from a vocational consultant, elicited by the Social Security Administration, states that, "the claimant's mental condition precludes a return to past work as previously/commonly done and with his vocational profile he would be unable to transfer skills to other work."

Service connection is in effect for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  The combined disability evaluation is 60 percent; therefore, he does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources, including the Records Management Center (RMC), to attempt to verify any and all dates of the Veteran's service in the Army National Guard, to include all of the periods of ACDUTRA and inactive duty training (INACDUTRA).  If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.

2.  After the above development has been completed, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hiatal hernia residuals, GERD, and irritable bowel syndrome.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any of the conditions had their onset in service, to include any identified period of ACDUTRA service, or are otherwise related to service. 

b.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any of the conditions were aggravated by service-connected PTSD.  

The examiner must specifically discuss the January 2014 statement by Dr. H.T.N. asserting that PTSD aggravates the Veteran's stomach conditions.   

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

3.  The Veteran's claim for TDIU should be reviewed and forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to a TDIU on an extraschedular basis, in accordance with 38 C.F.R. § 4.16(b). 

4.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim for a TDIU.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


